Citation Nr: 1440309	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-06 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating greater than 10 percent for carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1996 to August 1998.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a temporary total disability rating effective August 31, 2005, and continued the 10 percent rating from November 1, 2005.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include a transcript of the April 2011 Board hearing presided over by the undersigned Veterans Law Judge. 

The Board remanded the appeal in October 2011, January 2013, June 2013, and November 2013.  In November 2013, the Board remanded the case for additional evidentiary development, the RO continued its prior denial, and the case is again before the Board for further appellate proceedings.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the Veteran has reported that her service-connected right upper extremity disability impacts her ability to work.  See e.g., April 2011 Board hearing transcript at p. 7.  However, the January 2013 VA examination noted that the Veteran has worked for that past year providing general care to nursing home patients.  Because the record shows that the Veteran is gainfully employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities, a TDIU has not been raised by the record and is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity has worsened and is more severe than currently rated.  The Veteran's service-connected right upper extremity disability is currently rated as 10 percent disabling under Diagnostic Code (DC) 8516-8515.  See May 2013 rating decision code sheet; see generally 38 C.F.R. § 4.27 (2013) (preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen).  

To prevent evaluation of the same disability under separate diagnoses, the case has been previously remanded in attempts to determine which of the Veteran's right upper extremity symptoms may be attributed to the ulnar nerve and which symptoms may be attributed to the median nerve.  See generally 38 C.F.R. § 4.14 (2013).  A December 2011 VA examination and July 2012 addendum opinion by a neurologist diagnosed the Veteran with carpal tunnel syndrome and cubital tunnel syndrome, but the examiner did not provide sufficient detail regarding the neurological manifestations for rating purposes.  A January 2013 VA examination by a nurse practitioner diagnosed carpal tunnel syndrome of the right upper extremity and mild peripheral neuropathy of the right hand.  It is unclear whether the examiner had the requisite qualifications to opine on matters of neurology, and the examiner did not provide sufficient detail regarding the neurological manifestations for rating purposes.  

The Veteran was then afforded a VA examination in July 2013 by a physician.  Per the Board's November 2013 remand directives, the AOJ obtained an addendum opinion from the July 2013 VA examiner.  The Board directed the examiner to review the claims files and reconcile the findings of his July 2013 examination with the neurological findings set forth by the December 2011 and January 2013 VA examiners.  The Board directed the examiner to specifically indicate how his negative findings in July 2013 comport with the previous examiner's findings of incomplete paralysis of the right median and ulnar nerves.  An addendum opinion was obtained in April 2014, and the examiner opined that the most recent electrodiagnostic evaluation did not confirm any median or ulnar neuropathy.  The examiner also noted that though the Veteran has subjective neurological symptoms of the right upper extremity, the distribution of pain is atypical for right carpal and cubital tunnel syndrome.  Regarding the prior neurological findings, the examiner stated that "weakness of the entire arm represents a discrepancy from the findings on other examinations as I have fully documented."  The examiner then opined that the etiology for the Veteran's subjective complaints is non-organic, functional and psychogenic "or contribution to her multiple symptoms."  

Thus, the April 2014 examiner reviewed the claims files and briefly explained why his findings in the July 2013 examination conflicts with the neurological findings set forth by the prior examiners.  As such, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

However, the July 2013 examination and April 2014 addendum opinion raise additional questions.  First, it is unclear whether the changes in diagnosis represent progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition (e.g., a psychogenic disability).  See 38 C.F.R. §§ 4.13, 4.125.  Second, if there is a diagnosis of a disability that is a development of a new and separate condition, then the Veteran would have both service-connected and nonservice-connected disabilities that manifest right upper extremity symptoms.  The Board also notes that the Veteran has been denied service connection for a right shoulder disability.  See May 2013 rating decision.  Accordingly, it is unclear whether the Veteran's symptoms may be attributed to either her service-connected right upper extremity disability or any nonservice-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Third, it is still unclear whether the Veteran's symptoms prior to the July 2013 examination may be separately attributed to the right median nerve or ulnar nerve.  

Because the prior VA examinations, including the July 2013 VA examination and April 2014 addendum opinion, do not contain sufficient detail for rating purposes, the VA examinations are inadequate.  38 C.F.R. § 4.2.  For the above reasons, the Veteran should be afforded a new VA neurological examination to determine the current nature and severity of the Veteran's service-connected right upper extremity disability.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that she provide or identify any outstanding records pertinent to treatment for her right upper extremity, specifically to include updated private treatment records.  

She should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

2. Please obtain VA treatment records from May 2013 to present.  

Associate any records obtained with the paper claims file or on VBMS/ Virtual VA.  

3. Afterward, please schedule the Veteran for a VA neurological examination with a physician skilled in neurology to determine the current nature and severity of the Veteran's right upper extremity disability.  Notice of the examination should be sent to the Veteran's current address.  The exam notification letter sent to the Veteran must be placed in the claims file prior to its return to the Board.  

In the scheduling of the examination(s), the Veteran should be notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of her claim and result in a denial.  38 C.F.R. § 3.655 (2014).
 
After performing all necessary testing and reviewing the claims file, the examiner is asked to please provide opinions on the following:

(a) Please address the current nature, diagnosis(es), and all symptoms of the Veteran's right upper extremity disability.    

For purposes of this opinion, please reconcile the current diagnosis(es) with the diagnosis for which service-connection was originally granted, namely carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity.  Please indicate whether any change in diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  Please support this opinion with a complete rationale.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected right upper extremity disability and any separately diagnosed disability.  Please note if it is not possible to attribute the Veteran's symptoms to each disorder separately.  

(b) Regarding the Veteran's symptoms at any point from 2004 to present, please attempt (to the extent possible) to distinguish the effects associated with the median nerve and the ulnar nerve.  Please note if it is not possible to attribute the Veteran's symptoms to each nerve separately.  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

4. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim for an increased rating, and furnish the Veteran and her representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the Veteran until she is notified; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of her claim and result in a denial.  38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



